                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 KEVIN M. KEAY,

                Plaintiff,

        v.                                                           Case No. 3:19-cv-01298-MO

 HOME FORWARD,                                                           OPINION AND ORDER

                Defendant.



MOSMAN, J.,


       Plaintiff (“Mr. Keay”) filed his complaint [ECF 2] in this court on August 16, 2019.

Defendant (“Home Forward”) filed a motion to dismiss [ECF 12] on October 23, 2019. In its

motion, Home Forward argued that this court lacked subject matter jurisdiction over this case

and that the complaint should therefore be dismissed under Fed. R. Civ. Pro. 12(b)(1). Mr. Keay

then filed a motion to show cause [ECF 13] that I construe to be a response to Home Forward’s

motion to dismiss, as it reiterates the allegations in Mr. Keay’s original complaint.

       In his complaint, Mr. Keay alleged that managers of his apartment building had

trespassed into his home, stolen valuable items, and that they allowed his apartment to be

infested with bed bugs. [2] at 4. These allegations amount to claims for trespass, theft, and

violations of habitability laws. None of these claims presents a federal question, nor does Mr.




1 OPINION AND ORDER
Keay cite federal statutes or federal authority as grounds for jurisdiction, and both Mr. Keay and

Home Forward are citizens of Oregon.

                                         CONCLUSION

       Upon reviewing the filings, I agree with Home Forward that this court lacks jurisdiction

over this case. Mr. Keay’s complaint does not raise a federal question, nor is there diversity of

the parties. I therefore DISMISS this case with prejudice pursuant to Fed. R. Civ. Pro. 12(b)(1).

All outstanding motions [7, 13, 15, 16] are DENIED as moot.

       IT IS SO ORDERED.

       DATED this 15 day of November, 2019.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




2 OPINION AND ORDER
